In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-22-00009-CV




                IN THE ESTATE OF PEGGY ELAINE JAYNES, DECEASED



                            On Appeal from the County Court at Law
                                     Bowie County, Texas
                           Trial Court No. 42899CCL; 20C1504-CCL




                         Before Morriss, C.J., Stevens and Carter,* JJ.
                        Memorandum Opinion by Chief Justice Morriss



____________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                              MEMORANDUM OPINION

       The appellant has filed a motion with this Court seeking to voluntarily dismiss this

appeal. Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is

granted. See TEX. R. APP. P. 42.1(a)(1). Accordingly, we dismiss this appeal.




                                                Josh R. Morriss, III
                                                Chief Justice

Date Submitted:       March 21, 2022
Date Decided:         March 22, 2022




                                               2